Citation Nr: 1131475	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  05-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right leg.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from October 1985 to October 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2005 Decision Review Officer (DRO) decision in which a DRO at the RO, inter alia, granted service connection for radiculopathy of the right leg, and assigned an initial rating of 10 percent, effective October 16, 2003, which is the first day after the Veteran's separation from service.  In October 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.

In April 2008, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, to issue a statement of the case (SOC) on the issue on appeal.  An SOC was issued by the RO in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2008.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for radiculopathy of the right leg, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

The Board also notes that, during the pendency of this appeal, several other issues, to include entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), were adjudicated by the RO in a December 2009 rating decision, but that no NOD with any of these matters has been filed.  Hence, the appeal is limited to the issue set forth on the title page. 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Since the October 16, 2003, effective date of the grant of service connection for right leg radiculopathy, the Veteran's symptoms have consisted, primarily, of intermittent pain radiating from the back and extending down the right leg, intermittent, mild sensory loss, and occasional acute exacerbations or flare-ups brought on by strenuous activity, resulting in increased functional impairment, and resolving in a short amount of time; these symptoms suggest moderate incomplete paralysis of the sciatic nerve.

3.  At no point since the award of service connection has the Veteran's service-connected right leg radiculopathy been shown to be so exceptional or unusual as to render the schedular criteria inadequate for rating the disability.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a 20 percent, but no higher, initial rating for radiculopathy of the right leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an April 2004 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The August 2005 DRO decision reflects the initial adjudication of the claim after issuance of the April 2005 letter.  

The Board notes that the Veteran was not provided specific notice by letter of what information and evidence was needed to substantiate the claim for a higher initial rating for service-connected radiculopathy of the right leg.  However, in the November 2008 SOC, the Veteran was informed the information and evidence needed to substantiate a claim for a higher initial rating, the rating criteria for his service-connected radiculopathy of the right leg, and information pertaining to the assignment of disability ratings.  The Veteran was provided opportunity to respond, which he did by way of his November 2008 substantive appeal.  Thereafter, a May 2011 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by any lack of notice in this regard.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that notice deficiencies are not prejudicial if they did not render the claimant without a meaningful opportunity to participate effectively in the processing of his or her claim).  

The Board also notes that the Veteran was not provided notice containing information pertaining to the assignment of effective dates.  However, the effective date of service connection is October 16, 2003, which is the first day after the Veteran's separation from service.  As no earlier effective date is available to the Veteran, he is not prejudiced by any lack of notice regarding effective dates.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, and the reports of June 2004 and November 2009 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record on the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the award of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

In this case, an initial 10 percent rating for radiculopathy of the right leg has been assigned under Diagnostic Code (DC) 8520.  Under that code, a 10 percent rating requires mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis, i.e., the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.

A note prior to the rating schedule for disease of the peripheral nerves states that when the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.

The Board also notes that, in addition to applying schedular criteria, VA may consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 20 percent, but no higher, rating for radiculopathy is warranted. 

The report of a June 2004 VA examination indicates that the Veteran reported back pain with a radicular component in the right hip, and from the lateral aspect of the right leg down into the right foot on the volar aspect.  The Veteran stated that he had previously collapsed due to right lower extremity numbness and pain and had lost his balance, and hence had to ambulate with a cane.  Quadricep strength was 2/5 on the right, and right great toe strength was full 5/5.  He had decreased vibratory sense of the great toe on the right, but normal light touch and position sense.  Straight leg raise on the right was 0 to 35 degrees before pain began.  Deep tendon reflexes were 2+ of the patella and achilles with down-going toes bilaterally.  

VA treatment records dated from August 2004 to August 2010 reflects treatment for right leg radiculopathy.  

In August 2004, the Veteran complained of occasional pain radiating down his right leg to the bottom of the foot.  On examination, the Veteran had normal gait and sensation but walked somewhat slowly.  He was able to walk on his heels and toes, and examination showed normal sensation in the low extremities and equal reflexes.  Straight leg raising in the sitting position was full, and in the recumbent position he could straight leg raise on the right to 80 degrees before having some right low back pain.  

In September 2004, the Veteran complained of back pain with radiation to the right leg.  On examination, reflexes were intact.  

In December 2004, the Veteran was seen for complaints of increased intermittent low back and right leg pain, with some numbness extending down the right leg.  On physical examination, gait was satisfactory, and he was able to heal and toe walk.  Examination showed some decreased sensation to light touch over the dorsolateral aspect of the right foot, and the remainder of the sensation present to light touch, including the plantar aspect of the foot.  There was full strength of the right lower extremity, including plantar flexion and dorsiflexion of the ankle, extensor hallucis longus, extensor digitorum longus, and knee extension.  On straight-leg raising on the right, he had some tightness of the hamstrings, but otherwise minimal discomfort.  

On physical examination in May 2005, the Veteran had good strength in all muscle groups of the lower extremities, and full reflexes of knee jerk and ankle jerk.  

An April 2008 VA magnetic resonance imaging (MRI) of the spine revealed moderate posterior disk herniation at L4/5 causing mild spinal canal stenosis, small right paracentral disc herniation at L5/S1 touching the right S1 nerve root as it exited the thecal sack, for which correlation for evidence of a right S1 radiculopathy was recommended, and narrowed left L5/S1 neural foramen due to degenerative changes.

In August 2008, the Veteran reported that his right leg felt the best it ever had.  

In June 2009, the Veteran again complained of chronic intermittent back and leg pain.  He stated that he had been pretty stable for over six months until he had done some push mowing over the past week, and noticed an onset of severe pain of the right buttocks and right post thigh to the outside of the right foot, and that the outer foot felt numb.  The foot and leg were noted to feel weak.  The Veteran was tender to the right sciatic notch, had 5/5 extensor hallucis longus, and could not tandem gait or heel walk.  Toe standing was normal, there was no atrophy, and there was an absent right ankle jerk.  The assessment was acute right S1 radiculopathy.  The Veteran was advised to return to clinic if his condition had not improved in five to six days.  The record does not indicate that the Veteran sought follow-up treatment.

The report of a November 2009 VA examination reflects the Veteran's complaints of chronic weakness of the right leg, numbness and tingling in the right foot, which resulted in stumbling and had resulted in falling during a flare-up.  He reported that he occasionally used a cane during a flare-up of his back and right leg.  On motor examination, the Veteran had active movement against full resistance for the right hip flexion and extension, right knee flexion and extension, ankle dorsiflexion and plantar flexion, and great toe extension.  Muscle tone was normal with no atrophy.  On sensory examination, right lower extremity was normal to vibration, pinprick, light touch, and position sense.  There was no abnormal sensation noted.  On reflex examination, knee jerk, ankle jerk and plantar flexion were normal.  The VA examiner stated that the Veteran would be unable to secure or follow a substantially gainful employment due to his thoracolumbar spine condition, and a service-connected right ankle condition, in occupations that would require prolonged sitting without the option of walking about, heavy manual labors such as construction, lifting, bending, and prolonged standing, but that he could perform sedentary occupations such as light clerical work, teaching, or computer-data entry work as long as he had the option of short spells of walking about.  The examiner stated that, in addition, the right leg radiculopathy would have the same impact on his employability as the thoracolumbar spine condition.

A November 2009 VA emergency department note indicates that the Veteran complained of back pain radiating down the right leg.  

A January 2010 VA emergency department note indicates that the Veteran presented with worsening back pain after moving boxes and books the day before, and also complained of radicular pain radiating down the back of the right leg to his foot.  He stated that the pain was sharp and 7/10 down his leg with paresthesias of the right foot, and that walking and moving made the pain worse.  Straight leg raise was positive for back pain at 10 degrees, and the Veteran was noted to be able to walk.  The impression was acute worsening of chronic low back pain, without red flags.  While it was noted that the Veteran had disease based on the April 2008 MRI testing, it was unclear how much pain he was in that day, as he had inconsistent examinations with frequent "spasms" when about to  be examined, but otherwise lying still, and differences in physical examination with different examiners.  

An August 2010 VA primary clinic note reflects that the Veteran reported having some pain into the right groin which shot down to the lower leg, but that his back felt pretty good overall.  On musculoskeletal testing, he stood on his toes and heel drop was negative.  On neurological examination, knee jerk was 3/3 and ankle jerk was 2/2.  The assessment was lower back pain, stable for now with radiculopathy.  

As indicated, the medical evidence reflects that the Veteran's service-connected radiculopathy of the right leg has been manifested primarily by intermittent pain radiating from the back and extending down the right leg, intermittent, mild sensory loss, and occasional acute exacerbations or flare-ups, which have been productive of increased functional impairment of the right leg.  The Board finds that such disability is comparable to "moderate" incomplete paralysis of the right sciatic nerve.

While the medical evidence reflects intermittent pain and intermittent, mild sensory loss of the right leg due to radiculopathy, with strength, motor function, and reflexes generally normal, since the Veteran's June 2004 VA examination, the Veteran has consistently reported occasional exacerbations of his right leg radiculopathy, including some stumbling and falling due to such radiculopathy, and at times needing a cane during flare-ups.  In this regard, the record reflects increased symptomatology during occasional periods of flare-up, such as in June 2009, at which time the Veteran reported the onset of severe pain and numbness of the outer foot, and weakness of the leg and foot, following push mowing, and was noted not to be able to tandem gait or heel walk, and to have an right absent ankle jerk; and in January 2010, at which time the Veteran visited the VA emergency department complaining of severe radicular pain and paresthesias of the right foot after moving boxes and books.  Considering the additional symptomatology of these occasional, acute exacerbations noted in the medical record, which have been productive of more severe functional impairment for short periods of time (see 38 C.F.R. §§ 4.40, 4.45), and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right leg radiculopathy has been comparable to "moderate" incomplete paralysis of the sciatic nerve since the October 16, 2003, date of service connection.  

However, the Board finds that at no point since October 16, 2003, has the Veteran's disability been more comparable to "moderately severe" incomplete paralysis of the sciatic nerve than "moderate" incomplete paralysis, and that, therefore, the criteria for a rating higher than 20 percent have not been met.

While the Veteran reported chronic weakness of the right leg in November 2009, and has reported that he occasionally uses a cane during a flare-up of the back and leg, right leg strength and motor function have been essentially normal on examination, including on the November 2009 VA examination, at which time the Veteran had active movement against full resistance for every tested movement of the right lower extremity.  Muscle tone has been noted to be normal, and the right leg muscles have shown no atrophy.  The only objective finding of decreased muscle strength was on June 2004 VA examination, where, although great toe strength was noted to be full, quadriceps strength was noted to be 2/5.  However, muscle strength of the right lower extremity has otherwise been normal on objective examination, including those performed in December 2004, May 2005, June 2009, and November 2009.  

Also, while the Veteran has complained of some occasional paresthesias of the right lower extremity, the medical evidence has essentially shown reflexes of the right lower extremity to be normal throughout the appeals period.  The only right leg reflex abnormality noted was absent ankle jerk in June 2009, during an acute exacerbation of the Veteran's radiculopathy after performing push mowing; reflexes of the right lower extremity were noted to be normal in June 2004, September 2004, May 2005, November 2009, and August 2010.

Furthermore, while the Veteran has complained of, and the record reflects, occasional numbness or sensory loss in the right lower extremity, such sensory loss has been revealed to be mild on objective examination.  In June 2004, the Veteran was tested as having decreased vibratory sense of the right great toe, but light touch and position sense were normal.  In December 2004, examination showed some decreased sensation to light touch over the dorsolateral aspect of the right foot, but remaining sensation was present to light touch, including the plantar aspect of the foot.  Moreover, in August 2004 and on November 2009 VA examination, sensation of the right lower extremity was normal on examination, with vibration, pinprick, light touch, and position sense noted to be normal on November 2009 VA examination, with no abnormal sensation.

The Board again notes the Veteran's occasional exacerbations and flare-ups of right leg radiculopathy.  While such acute exacerbations have been productive of temporarily more severe functional impairment of the right leg, the record reflects that they have primarily been brought on by strenuous activities and have resolved in a short amount of time.  Given the Veteran's otherwise mild manifestations of right leg radiculopathy, as discussed above, even considering such acute exacerbations noted in the medical record, the Board finds that the Veteran's right leg radiculopathy more closely approximates "moderate" than "moderately severe" or "severe" incomplete paralysis of the sciatic nerve.  

In short, the Board finds that the Veteran's overall disability picture, as reflected in the record as a whole, presents the basis for assignment of a 20 percent schedular rating for radiculopathy of the right leg, but no more.  In reaching this conclusion, the Board has considered the predominantly normal strength, motor, and reflex functioning of the right leg reflected in the record, the intermittent, mild sensory loss and intermittent episodes of pain, as well as the occasional flare-ups or acute exacerbations brought on by strenuous activity (consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca), resulting in increased symptomatology, but appearing to resolve in a short amount of time.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  The Veteran's radiculopathy is currently rated under DC 8520 for impairment of the sciatic nerve; there is no other rating code that more accurately reflects the manifestation of the Veteran's right leg nerve impairment.  The disability also has not been shown to involve any factor(s) that warrant evaluation under any other provision(s) of VA's rating schedule. 

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that the Veteran's service-connected radiculopathy of the right leg reflects so exceptional or so unusual a disability picture as to warrant referral for consideration of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited in the November 2008 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  For the reasons given above, the Board finds that rating for "moderate" incomplete paralysis of the right sciatic nerve contemplates the Veteran's right leg radiculopathy symptomatology, including intermittent pain radiating from the back and extending down the right leg, some mild sensory loss, and occasional exacerbations or flare-ups of symptoms, particularly following strenuous activity, resulting in additional functional disability.  The Board notes the November 2009 VA examiner's assessment that, due in part to the Veteran's right leg radiculopathy, he would not be able to perform jobs that required heavy lifting or other such strenuous activity, or prolonged and uninterrupted standing or sitting, but that he could perform sedentary occupations as long as he had the option of short spells of walking about.  However, the Board finds the symptom severity and occupational impairment of the Veteran's right leg radiculopathy described by the November 2009 VA examiner to be of the level of symptom severity and average impairment in earning capacity contemplated in a 20 percent rating for "moderate" incomplete paralysis of the right sciatic nerve.  See Thun, 22 Vet. App. at 116-118. 

Therefore, the Board finds that the rating schedule fully contemplates the described symptomatology of the disability on appeal, and notes that it provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For the foregoing reasons, the Board concludes that the record supports assignment of a 20 percent but no higher rating for the Veteran's radiculopathy of the right leg since the effective date of the grant of service connection for the disability.  The Board has applied the benefit-of-the doubt doctrine in determining that the criteria for an initial 20 percent rating are met, but finds that the preponderance of the evidence is against assignment of any higher rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

An initial 20 percent rating for radiculopathy of the right leg is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


